Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 09/29/2022 Presently claims 1-9 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (CN101773937A attached NPL, English Machine translation).

 	Regarding claim 1, Ji discloses a stretch-reducing mill (paragraphs 0002, 0008 and 0018) for the production of seamless tubes, comprising:
a plurality of roll stands (fig.1) arranged one behind the other in conveying direction of the tubes, each of said roll stands having three rolls arranged at an angular distance of 120° (paragraphs 0008 and 0018: three rolls mounted on the roll stand with a mutual angle of 120°),
wherein the roll stands are divided into at least two groups (paragraphs 0008 and 0018: several rolling groups) each including at least two roll stands, 
the rolls of adjacent ones of the roll stands within a group are inclined relative to one another by an angle αl within the group (paragraphs 0008 and 0018: the two roll stands form a rolling unit in turn, and the included angle between the corresponding roll gaps of the two roll stands in each rolling unit is 60°), and
wherein the rolls of the roll stands of adjacent groups are inclined relative to one another by group angle αG which is smaller than the group-internal angle αl (paragraphs 0008 and 0018: The included angle between the corresponding roll gaps of each roll stand in an adjacent rolling group is 30°).

Regarding claim 2, Ji discloses wherein the group-internal angle αl is approximately 600 (paragraphs 0008 and 0018: the two roll stands form a rolling unit in turn, and the included angle between the corresponding roll gaps of the two roll stands in each rolling unit is 60°).

Regarding claim 3, Ji discloses wherein the group angle αG is 60°/n, where n is an integer greater than 1 (paragraphs 0008 and 0018: The included angle between the corresponding roll gaps of each roll stand in an adjacent rolling group is 30°; and 30 is integer number greater than 1).

Regarding claim 4, Ji discloses wherein the group angle αG is approximately 300 (paragraphs 0008 and 0018: The included angle between the corresponding roll gaps of each roll stand in an adjacent rolling group is 30°).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (CN101773937A attached NPL, English Machine translation).

Regarding claim 8, Ji does not disclose wherein 35% to 70% of the total diameter reduction of the tube takes place in the first group and the remaining diameter reduction in the second group;
However, Ji is concerned about relation between of the number and the arrangement of roll stands; and the reduction of the dimeter in each group of the roll stands (paragraphs 0004 and 0008);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ji to have 35% to 70% of the total diameter reduction of the tube takes place in the first group and the remaining diameter reduction in the second group, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN101773937A attached NPL, English Machine translation) in view of Gou (CN105363782A attached NPL, English Machine translation).

Regarding claim 5, Ji does not disclose wherein the rolls of the roll stands of the groups have a caliber shape deviating from the circular shape.

Gou teaches a stretch-reducing mill (paragraphs 0002 and 0011) for the production of seamless tubes, comprising:
rolls of a roll stands having a caliber shape deviating from the circular shape (paragraphs 0011: ellipse concave).
Both of the prior arts of Ji and Gou are related to stretch-reducing mill for the production of seamless tubes;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rolls apparatus of Ji to have wherein the rolls of the roll stands of the groups have a caliber shape deviating from the circular shape as taught by Gou in order to improve the quality of the finished product of seamless tubes (Gou: paragraph 0009) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN101773937A attached NPL, English Machine translation) in view of Nagahama (JP2002066621A attached NPL, English Machine translation).

Regrading claims 6-7, Ji does not disclose wherein between two groups at least one neutral roll stand is provided, each with three rollers arranged at an angular distance of 1200, their caliber shape counteracts a torsional moment acting on the tube; and 
wherein the caliber shape of the rollers of the neutral roll stand is in the shape of a segment of a circle.

Nagahama teaches a stretch-reducing mill (paragraphs 0002, 0012 and 0018-0020) for the production of tubes, comprising:
at least one neutral roll stand (figs.1-2: 5)) is provided between the roller stand, each with three rollers arranged at an angular distance of 1200 (fig.2: (5A)), their caliber shape counteracts a torsional moment acting on the tube (paragraph 0020); and 
wherein the caliber shape of the rollers of the neutral roll stand is in the shape of a segment of a circle (fig.2: the shape of (5A)).

Both of the prior arts of Ji and Nagahama are related to stretch-reducing mill for the production of tubes;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ji to have wherein the rolls of the roll stands of the groups have wherein between two groups at least one neutral roll stand is provided, each with three rollers arranged at an angular distance of 1200, their caliber shape counteracts a torsional moment acting on the tube; and wherein the caliber shape of the rollers of the neutral roll stand is in the shape of a segment of a circle as taught by Nagahama in order to provide a rolling method capable of effectively preventing the occurrence of tube body twisting even when a tubular material to be rolled starts to contact a roll at a position deviated from a caliper bottom during drawing and rolling (Nagahama: paragraph 0011) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN101773937A attached NPL, English Machine translation) in view of Sasaki (US20100132425A1).
Regarding claim 9, Ji does not disclose wherein the stretch-reducing mill is an extraction mill.

Sasaki teaches a stretch-reducing mill for the production of seamless tubes (abstract), 
wherein stretch-reducing mill is an extraction mill (fig.3 and paragraphs 0024-0025: mandrel (3)).
Both of the prior arts of Ji and Sasaki are related to stretch-reducing mill for the production of seamless tubes;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rolls apparatus of Sasaki to be wherein stretch-reducing mill is an extraction mill as taught by Sasaki in order to minimized flaw occurrence on an elongated seamless tube (Sasaki: paragraph 0009) , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/15/2022